—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered July 7, 1999, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
*782Ordered that the judgment is affirmed.
The trial court’s discharge of a missing juror was supported both procedurally and substantively by CPL 270.35 (2). The trial court waited for more than two hours and engaged in a reasonably thorough inquiry as to the juror’s whereabouts before applying the statutory presumption of unavailability (see, People v Jeanty, 94 NY2d 507).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.